Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) The claims currently set forth a composition and means for creating such a composition; wherein the claims set forth a series of five groups of elements that are included therein and provided within particular ratios. The scope of the claim is unclear as these ratios are referring to groups of elements that need only comprise those elements as they are set forth.  For example, portions of claim elements may be provided such that A1 comprises a portion of Potassium, a portion of sodium, a portion of barium, a portion of niobium, and/or a portion of nickel.  Each of A2 through A5 may also be provided using the same logic.  Essentially the claims are drawn to any precursor material comprising these five claimed elements as each group comprising a claimed element may further comprise any of the other delineated elements. Those elements may be arbitrarily scaled and allotted to groups A1-A5 to meet the claim limitations.  The examiner recommends that the claim be amended to set forth ‘forming a mixture of material  comprising A1[…]A5[…] where the material A1 is potassium’ and so forth.  Such an amendment makes clear that the composition may contain other elements, but the basic components are provided in particular ratios.  As it is currently set forth, the claims are indefinite in terms of the scope of the electrical components set forth as it is unclear that every material containing lithium, sodium barium, niobium and nickel is capable of the claimed effect.  The claim goes on to set forth that the material contains an orthorhombic perovskite structure and a secondary phase having certain components; however, these phases are set forth with unbound variables and it is unclear what these actual components are drawn to based upon these unbound variables.
b) The claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter on the basis that the claims include the variables x, y, z, α, β, φ, ψ, Ω, and δ without setting forth the metes and bounds of these variables. As these variables are not claimed, the scope of the claim as a whole is rendered indefinite.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734